Case 3:20-cv-09976-BRM-ZNQ Document 14 Filed 09/15/20 Page 1 of 1 PageID: 1776




 Peter J. Torcicollo, Esq.
 Kate E. Janukowicz, Esq.
 GIBBONS P.C.
 One Gateway Center
 Newark, New Jersey 07102
 Phone: (973) 596-4500
 Facsimile: (973) 596-0545
 Attorneys for Defendant
 Volkswagen Group of America, Inc.

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

 ONYX ENTERPRISES INT’L, CORP., a New               Civil Action No. 20-09976 (BRM) (ZNQ)
 Jersey corporation,
                                                         Document Electronically Filed
                      Plaintiff,

        v.                                             NOTICE OF APPEARANCE OF
                                                       KATE E. JANUKOWICZ, ESQ.
 VOLKSWAGEN GROUP OF AMERICA,
 INC., a New Jersey corporation,

                      Defendant.


        PLEASE TAKE NOTICE that the undersigned hereby enters an appearance as counsel

 for Defendant Volkswagen Group of America, Inc. in the above-captioned action. Please serve

 copies of all papers upon the undersigned attorney at the office and e-mail address listed below

 and cause any future Notices of Electronic Filing in the above-captioned matter to be sent

 through the CM/ECF System.

 Dated: September 15, 2020             By: s/ Kate E. Janukowicz, Esq.
 Newark, New Jersey                        Kate E. Janukowicz, Esq.
                                           GIBBONS P.C.
                                           One Gateway Center
                                           Newark, New Jersey 07102-5310
                                           Direct: (973) 596-4913
                                           kjanukowicz@gibbonslaw.com
